Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Claims 1-3 recite the limitations “one of a surface oxidation and a surface melting of the workpiece” and “one of the surface oxidation and the surface melting of the workpeice”. The term “one of” is interpreted as being satisfied by either of the given options, namely “surface oxidation” or “surface melting”. A piece of prior art which reads on one of the two options sufficiently satisfies the entire portion of the claim. 
Claim 1 recites the limitation “the laser light having the second wavelength with which the workpiece is irradiated in the second irradiation step has a power higher than a power before.” This claim can be interpreted as being satisfied by turning on the second laser light if the second laser light was not used before surface oxidation or surface melting is detected. 
	Claim 2 recites the limitation “increasing the power of the second laser light with which the workpiece is irradiated as compared to before the at least one of the surface oxidation and the surface melting is detected.” This claim can be interpreted as being satisfied by turning on the second laser light if the second laser light was not used before surface oxidation or surface melting is detected. 
	Claim 3 recites the limitation “increase a power of the laser light having the second wavelength with which the workpiece is irradiated after the at least one of the surface oxidation and 25the surface melting is detected to be higher than a power before the at least one of the surface oxidation and the surface melting is detected.” This claim can be interpreted as being satisfied by turning on the second laser light if the second laser light was not used before surface oxidation or surface melting is detected.
	

Double Patenting
	The applicant is made aware of the fact that claim 1 of the current applicant is close to being a double patent of claim 1 of copending application 16951600. Likewise, claim 2 of the current application is close to being a double patent of claim 4 of copending application 16951600. The limitation of blue light in claims 1 and 4 of copending application 16951600, which is lacking in the current application, is the main reason why a double patenting rejection was not issued. Although blue light was brought up in the disclosure of the current application, the applicant is warned against including said limitation in the claims to avoid double patenting.
In addition, claim 3 of the current application is close to being a double patent of claim 9 of copending application 16951600. The limitation of a melting detector in claim 9 of copending application 16951600, which is more specific than the surface state detector specified in the current application, is the main reason why a double patent rejection was not issued. The applicant is warned against limiting the surface detector to only detecting surface melting to avoid double patenting.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Wakabayashi (US 20180128686 A1).
Regarding claim 1, Wakabayashi teaches a laser processing method comprising:
a first irradiation step (Figure 12; SB1) of irradiating a workpiece (Figure 10; annealing object 30) with at least laser light (Paragraph 84) having a first wavelength (Paragraph 68; first laser light source 51 outputs a wavelength of 808nm) at an initial processing stage (Figure 12; SB1) before at least one of a surface oxidation and a surface melting of the workpiece (Figure 12 Paragraph 85; SB2 detects melting);
Figure 12 shows that irradiation step of SB1 comes before step SB2, which checks if the surface has melted (Paragraph 85). See above for claim interpretation for “at least one of”.
a surface state detection step (Figure 12; SB2) of detecting the at least one of the surface 10oxidation and the surface melting of the workpiece (Figure 12 Paragraph 85; SB2 detects melting);
and a second irradiation step (SB1) of irradiating the workpiece with laser light having a second wavelength (Paragraph 68; second laser light source 61) which is different from the first wavelength (Paragraph 68; 808nm of first laser light source is outside of green band) after the at least one of the surface oxidation and the surface melting is detected in the surface state detection step (Figure 12 Paragraph 85; SB2 detects melting),
	When the surface layer has been melted, Figure 12 shows that the method loops back around to SB1 as long as the entire annealing area has not been completed. Paragraph 84 explains that SB1 can 
Paragraph 68 explains that that second light source 61 outputs a wavelength in a green band, which is known in the art to not include the wavelength of 808nm.
wherein the laser light (second laser light source 61) having the second wavelength (Paragraph 68; 808nm of first laser light source is outside of green band) with which the workpiece is irradiated in the second irradiation step (SB1) has a power higher than a power before (Figure 12 Paragraph 84; second laser light is activated which has a higher power than when it is not activated) the at least one of the surface oxidation and the surface melting (Figure 12 Paragraph 85; SB2 detects melting) is detected (Paragraph 76; peak intensity of second laser light source 61 is larger than peak intensity from first laser light source).
See above for claim interpretation on “increasing the power”. Please note that although a rejection is provided, as taught by Paragraph 76 that the second laser light source has a higher power than the first laser light source, the claim in its current form does not necessitate that requirement. A broader rejection is provided and is taught by paragraph 84, explaining how the second laser light being activated in SB1 has higher power than when it was not on at all, during the SB1 before SB2.

Regarding claim 2, Wakabayashi teaches a laser processing apparatus (Figure 10) comprising:
a laser light former that forms first laser light (first laser light source 51) and second laser light (second laser light source 61) having different wavelengths (Paragraph 68; wavelength of 808nm is outside of green band), respectively, as laser light with which a workpiece is irradiated;
Paragraph 68 explains that that second light source 61 outputs a wavelength in a green band, which is known in the art to not include the wavelength of 808nm.
a surface state detector (detection system 70) that detects at least one of a surface oxidation 25and a surface melting of the workpiece (Figure 12 Paragraph 85; SB2 detects melting); and an output controller that controls a power of the first laser light and a power of the second laser light output (Paragraph 73; control device 20 controls first and second laser light sources) by the laser light former,
See above for claim interpretation for “at least one of”.
Figure 11 shows reflected light detector 79, which determines if the surface layer portion that has been melted is part of surface state detector 70.
wherein the output controller causes the laser light former to: before the at least one of the surface oxidation and the surface melting is detected on the workpiece (Figure 12 Paragraph 85; SB2 detects melting),
irradiate the workpiece with at least the first laser light (Figure 12 Paragraph 84; SB1);
Paragraph 84 teaches that SB1 can be an incident from the first laser light source 51.
and 5after the at least one of the surface oxidation and the surface melting is detected on the workpiece (Figure 12 Paragraph 85; SB2 detects melting), increasing the power of the second laser light with which the workpiece is irradiated (Figure 12 Paragraph 84; second laser light is activated which has a higher power than when it is not activated)
Figure 12 shows that SB1 comes after the detection of surface melting SB2, as explained in paragraph 85, as long as the entire area of annealing object has not been completed. Paragraph 84 teaches that SB1 can also be a one shot of the pulsed laser beam from the second laser source 61.
as compared to before the at least one of the surface oxidation and the surface melting is detected (Paragraph 76; peak intensity of second laser light source 61 is turned on at SB1 and is larger than peak intensity from first laser light source).
See above for claim interpretation on “increasing the power”. Please note that although a rejection is provided, as taught by Paragraph 76 that the second laser light source has a higher power than the first laser light source, the claim in its current form does not necessitate that requirement. A broader rejection is provided and is taught by paragraph 84, explaining how the second laser light being 

Regarding claim 3, Wakabayashi teaches an output control device (Figure 11) of a laser processing apparatus comprising:
an output controller (Figure 10 Paragraph 73; control device 20 controls first and second laser light sources) that controls a power of laser light with which a workpiece is irradiated (Figure 10 Paragraph 75; first laser light source heats annealing object 30);
Control device 20 controls the power of the laser lights through turning them on and off.
and a surface state detector (detection system 70) that detects at least one of a surface oxidation 15and a surface melting of the workpiece (Figure 12 Paragraph 85; SB2 detects melting),
See above for claim interpretation for “at least one of”.
wherein the output controller (control device 20) controls the power of the laser light to:
before the at least one of the surface oxidation and the surface melting is detected on the workpiece (Figure 12 Paragraph 85; SB2 detects melting),
Figure 11 shows reflected light detector 79, which determines if the surface layer portion that has been melted is part of surface state detector 70.
irradiate the workpiece with at least laser light (Figure 12; SB1 first laser light source 51) having a first wavelength (Paragraph 68; first laser light source 51 outputs a wavelength of 808nm),
Figure 12 shows that irradiation step of SB1 comes before step SB2, which checks if the surface has melted (Paragraph 85). 
and 20after the at least one of the surface oxidation and the surface melting is detected on the workpiece (Figure 12 Paragraph 85; SB2 detects melting),
irradiate the workpiece with laser light (Figure 12; SB2 second laser light source 61) having a second wavelength (Paragraph 68; 808nm of first laser light source is outside of green band) which is different from the first wavelength,
When the surface layer has been melted, Figure 12 loops back around to SB1 as long as the entire annealing area has not been completed. Paragraph 84 explains that SB1 stating that it can also consist of the second laser light source 61 performing one period.
Paragraph 68 explains that that second light source 61 outputs a wavelength in a green band, which is known in the art to not include the wavelength of 808nm.
and increase a power of the laser light having the second wavelength with which the workpiece is irradiated (Figure 12 Paragraph 84; second laser light is activated which has a higher power than when it is not activated) after the at least one of the surface oxidation and 25the surface melting is detected to be higher than a power before the at least one of the surface oxidation and the surface melting is detected (Paragraph 76; peak intensity of second laser light source 61 is turned on at SB1 and is larger than peak intensity from first laser light source).
Figure 12 shows that SB1 comes after the detection of surface melting SB2, as explained in paragraph 85, as long as the entire area of annealing object has not been completed. Paragraph 84 teaches that SB1 can also be a one shot of the pulsed laser beam from the second laser source 61.
See above for claim interpretation on “increasing the power”. Please note that although a rejection is provided, as taught by Paragraph 76 that the second laser light source has a higher power than the first laser light source, the claim in its current form does not necessitate that requirement. A broader rejection is provided and is taught by paragraph 84, explaining how the second laser light being activated in SB1 has higher power than when it was not on at all, during the SB1 before SB2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Finuf (US 20180236605 A1)
Zediker (US 20160067827 A1)
Nagayasu (US 20190262938 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/F.J.W./Examiner, Art Unit 3761              

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761